CkH k° bV-W*oo3fa( - c^

                                rn^kta^^a^l-'M-^^
     I'finV (.ouc-v of ftp^U                               PILED in
                                                   -tSTCOURT OF APPEALS
                                                       HOUSTON. TEXAS


                 >x                    %.          CH»?TOPHEJ
                                                   CHRffiTnpucD   .

                 (L'lSgy V- (WIwaa)-^
l^ lai Vu SW Aa3v\\ shauo o^ -fbr Vhg (VjjiiZ coaH d&\e\s
S
    * *HW sVm> jky (if, sim gcA ih lAaj 3 uxi


     S^ ,
      ^/i/Kg g| PS1 Uk.D VKf.4. id/1 h±5hu
     All j(K| L^d4 4° QiM^/U.
6] J HbM Da5 &£jfc£JMJ ff x tog4/^J gMtf
           •"fiy-^rw -fc -fit? Alu? qfpt«l,. ^g
    iI




    i-WV-—
#        X aSlftvl W        -for q fcony) wJu(M -^y\A o>OV she ^S
     iwy Q-Wftfjn jfoj u>df-hfAO X Wa5 oa
     fl^4 a^ Skf *Vh
         no //<>or>S/^ •>
^ siap 4ii^ =^\a V^W mWrfl- b a u,
         C4SP                                                                        HCSO         U.S. POSTAGE» PITNEY BOWES
HARRIS CQUM3.? i*«s«at*S OFFICE JAIL
Name: ^H&Xl foOfl/gfrrtO                                                             ITS
SPN: OLIfS-e-SMl       Cell: 4^3                                                  Jc ZIP 77002 $
Street:.            n .]4.tiM&                                                      0001374179JUN 17 2015
           Houston, Texas 77002
                                                RECEIVED
                                        FIRST COURT OF APPEAL'
                                            HOUSTON, TEXAS
                                            JUN 1 9 2015
                                        CHRISTOPHER A. PRINE
                                        CLERK        .
                       >*=^
                                   %'                            3o|   Far) n\n
                                         :'UUj£4£0&S39